NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


WAYNE T. MURRAY, DOC# R52860,                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1970
                                             )
MASSMUTUAL FINANCIAL GROUP;                  )
MML INVESTORS SERVICES, LLC;                 )
ROY CASO, JR.; and GLENN J.                  )
MURRAY,                                      )
                                             )
             Appellees.                      )
                                             )

Opinion filed October 26, 2018.

Appeal from the Circuit Court for Pinellas
County; Cynthia Newton, Judge.

Wayne T. Murray, pro se.

Marie A. Borland and Robert B. Gough, III,
of Hill, Ward & Henderson, P.A., Tampa;
and William P. Thornton, Jr., of Stevens &
Lee, Philadelphia, Pennsylvania, for
Appellees MassMutual Financial Group,
MML Investor Services, LLC, and Roy Caso,
Jr.

No appearance for remaining Appellee.


PER CURIAM.

             Affirmed.

KHOUZAM, LUCAS, and SALARIO, JJ., Concur.